Citation Nr: 1615038	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the thoracolumbar spine.

2. Entitlement to service connection for DJD of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) following a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for DJD of the thoracolumbar and cervical spine.

The Board most recently remanded the matter in January 2014 to obtain Social Security Administration (SSA) records and a VA addendum opinion to the March 2010 VA examination to address whether the Veteran's back disorders pre-existed service, and if so, whether they were aggravated by service.  SSA records were obtained and associated with the claims file in April 2015.  In May 2015, the VA examiner provided an addendum opinion discussing whether the Veteran's back problems pre-existed service, and the RO issued a supplement statement of the case that same month.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDINGS OF FACT

1.  The Veteran's March 1963 enlistment examination does not note any back or neck problems.

2.  The Veteran did not have thoracolumbar or cervical spine disorders prior to service. 

3.  The Veteran's DJD of the thoracolumbar spine did not originate in service and is not otherwise etiologically related to service.

4.  The Veteran's DJD of the cervical spine did not originate in service and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  DJD of the thoracolumbar spine was not incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  DJD of the cervical spine was not incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, the Veteran was sent a letter in November 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and the Veteran in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in connection with his claims in August 1976, March 2010 with an addendum in May 2015, April 2010, and November 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination and its addendums are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

a. Presumption of Soundness

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). 

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b)(1). 

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progression of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 306 (2015).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  See Wagner, supra.

In this case, the Board notes that service treatment records (STRs) showed that the Veteran had an old, healed compression fracture at T-7 or T-9.  Further, the March 2010 VA examiner opined that it was clear "by review of the [STRs that the Veteran's] pain began prior to his service."  However, review of the Veteran's March 1963 enlistment examination shows that back or neck problems were not noted on examination when he was accepted for service; therefore, the presumption of soundness is for application.  Thus, in order to rebut the presumption of soundness, the Board must find clear and unmistakable evidence of both pre-existence and non-aggravation.  See Wagner, supra.

In the May 2015 addendum, the VA examiner reviewed the Veteran's entire medical records and considered the Veteran's statements.  He opined that he "[did] not find any evidence that there was pre-existing back pain prior to Service."  He found that "[if] there had been some injury when the Veteran was a youth, then, based upon his entry examination, that condition had completely resolved."  Given that it appears that there is not clear and unmistakable evidence of a pre-existing condition, the Board finds that the presumption of soundness cannot be rebutted in this case.  Accordingly, the Veteran is presumed sound, and this case is one for service connection and not for aggravation.  See 38 U.S.C.A. § 1111; Wagner, supra.

b. Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, service connection based solely on continuity of symptomatology is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases recognized by VA as being chronic and listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he has DJD of the thoracolumbar and cervical spine for which he should be service-connected.  The evidence of record comprises the Veteran's STRs; VA treatment records; VA examinations in August 1976, March 2010 with an addendum in May 2015, April 2010, and November 2010; as well as the Veteran's statements.

In the Veteran's STRs, his March 1963 enlistment examination noted normal clinical evaluations and no complaints or diagnosis for back or neck problems.  

In February 1968, the Veteran complained of back pain in the center of his back, which had been present for about one year, and stated that he had seen a doctor prior to service for his back pain.  The Veteran stated that the pain was a dull ache, which worsened with prolonged sitting and standing as well as heavy lifting.  On examination, x-ray revealed mild left scoliosis but was otherwise normal, and the physician noted that there was no tenderness or muscle spasms.  In March 1968, the Veteran continued to complain of back pain despite no objective findings.  In May 1968, an examination for back pain was normal except for mild tenderness at the level of T-11 with flexion.  An x-ray report of the chest in May 1968 found the spine to be within normal limits and diagnosed the Veteran with spinous muscular strain.  In September 1968, the Veteran complained of soreness and tenderness in the mid-thoracic, with symptoms that increased with prolonged sitting and heavy lifting.  The Veteran stated that the pain had been ongoing for two years, and a physician diagnosed him with myalgia of unknown etiology.  In October 1968, the Veteran reported continued "soreness and tiredness" in the mid-thoracic, with symptoms that increased with prolonged sitting and heavy lifting.  The physician noted that the Veteran had undergone two previous examinations where scoliosis was considered but ruled out.  There was no muscle spasm or pain on palpation, and no restriction on limitation of motion.  Review of chest x-rays revealed no pathology for the Veteran's pain.  Later that month, an orthopedic consult was obtained, and the surgeon diagnosed him with very mild left spinous scoliosis.  The physical examination was within normal limits except for some mild tenderness at the T8-T9.  In November 1968, an examination confirmed low back strain.  

STRs in February 1969 revealed that a radiologist reviewed the Veteran's x-rays and noted that there were no abnormalities on the film.  An orthopedic consultation was also requested, which noted a very mild, old, healed compression fracture of T7.  Physical examination was normal except for some slight tenderness in the mid-dorsal spine.  The physician discussed with the Veteran that although he might be in pain, there was no etiology for the pain.  The physician explained that anxiety and tension could cause pain in some instances, to which the Veteran admitted to being anxious and tense.   The physician requested a psychiatric consult to rule out any psychosomatic etiology for his back pain.  In March 1969, the physician consulted with another doctor on the Veteran's x-rays, who found that there were no objective findings of back problems.  The physician stated that this comported with the findings of the previous four examinations for the Veteran's back complaints.  In April 1969, the Veteran complained of the same back pain and became belligerent when the physician offered him analgesics and muscle relaxants.  The physician noted that the etiology for the Veteran's pain was unknown.  In May 1969, a psychiatric evaluation diagnosed the Veteran with psychosomatic back pain and noted that he was passive-aggressive and very hostile towards the military.  That same month, the physician examined the Veteran and did not find any abnormalities to his spine.  There was no vertebral misalignment, no muscle spasticity, and no incoordination.  There was full range of motion, which was performed with ease.   The physician did note mild direct tenderness with palpation of the dorsal spine at T7-T10 in the midline.  

In August 1969, the Veteran's separation examination listed normal clinical evaluations and no complaints or diagnoses for back or neck problems.  

At his August 1976 VA examination, the Veteran stated that his back pain had onset in late 1967 or early 1968 and that he was not currently receiving medical treatment.  An x-ray revealed an old, healed compression fracture of the thoracic spine at T8-T9 and slight curvature in the same area.  An examination of the head, face, and neck was normal and there were no functional defects noted for the back.  The examiner's impression of the x-rays was "some perhaps very slight anterior wedging of the one of the mid-thoracic vertebra," though the disc spaces appeared well maintained.  

VA treatment records in May 2005 revealed that the Veteran complained of pain in the thoracic spine with prolonged sitting and standing ever since his in-service injury lifting metal sheets.  The Veteran also reported neck pain for the past three weeks, particularly when turning his head to the right.  X-rays of the cervical spine showed severe degenerative disc disease (DDD) with foraminal encroachment.  In June 2005, the Veteran stated that he had had neck pain for the past 60 days, which was increasing in severity, although the Veteran could not remember injuring his neck.  The Veteran stated that he had an injury while in-service in Vietnam and that it limited his physical activities, such as lifting.  However, the physician noted that the Veteran had earned a black belt in karate in 2000, but had to stop due to time constraints.  In November 2005, the Veteran indicated that his neck pain began the previous year.  In December 2006, the Veteran reported chronic middle back and neck pain, which worsened with prolonged sitting and standing.  

A computerized tomography (CT) scan in July 2009 showed degenerative changes in the C5-C6 vertebrae with reduced disc space, as well as osteophytes at the C5-C7 level.  Magnetic resonance imagining (MRI) in November 2009 showed multilevel DDD in the thoracic spine and a bulging disc at T8-T9.  

At his March 2010 VA examination for his peripheral nerves, the Veteran reported that he injured his back in Vietnam while lifting tin roofing to build huts.  He denied falling or being in a motor vehicle accident.  He stated that he reported to sick call several times and was given medication for the pain before eventually being discharged.  He denied experiencing any further injury to his back or neck in subsequent years.  He contended that he had a constant dull ache in the middle of his thoracic back, which was worse with prolonged sitting, standing, and heavy lifting, and that he had "learned to live with it."  He stated that he did not use a walker, a cane, or a back brace.  Physical examination of the thoracic spine showed no tenderness to palpation and no muscle spasm.  The curvature of the spine was normal, and the Veteran stated that he was never told he had scoliosis.  MRI of the cervical spine revealed mild DDD at C5-C6 and C6-C7 with a bulging disc, resulting in a mild narrowing of the spinal canal.  MRI of the thoracolumbar spine showed multilevel DDD and a bulging disc at T8-T9, resulting in mild narrowing of the spinal canal.  There was also mild anterior edging of the T8-T9 that was consistent with the Veteran's age.  The examiner opined that it was less likely than not that his current condition, which was relatively diffuse osteoarthritis/degenerative disease of his spine, was secondary to any specific event that occurred in-service.  The examiner found that there was "no nexus to connect his current condition to the service from which he was discharged over 40 years ago."  He opined that it was more likely that Veteran's "diffuse osteoarthritis was related to his age as well as his obesity, as opposed to any specific event that occurred in the service."  

At his April 2010 VA examination for a mental disorder, the Veteran indicated that he believed that his back problems were due to his in-service injury.  He reported that he did not believe that he had any mental disorders and that he was frustrated that he was discharged from the military on psychological grounds instead of because of his back injury in Vietnam.  The Veteran described his "current claim for a mental disorder as an argument of logic for whatever determination might be made regarding his back injury and pain."  The Veteran stated that the was given pain medication while in service to treat his back, but that as a Christian Scientist he could not take them.  He contended that he was sent for a psychiatric evaluation while in the military instead of receiving treatment for his back, and that he was discharged within one month of the psychiatric evaluation without being given any aid or treatment for his back.  

VA treatment records from February 2014 to August 2015 show continuous treatment for DJD of the cervical and thoracolumbar spine.

In the August 2015 addendum, the VA examiner thoroughly reviewed the Veteran's STRs, VA treatment records, and prior VA examinations.  He noted that starting in 2005, the Veteran reported a history of low back pain, which had been constant since his discharge from the military.  The examiner noted that the Veteran self-reported a history of back pain, which began in service when he was lifting tin roof materials.  The Veteran stated that he self-medicated with Tylenol and saw chiropractors for pain management.  Studies of the spine showed mild degenerative changes in the lumbar spine at L4-L5, slight disc bulging of the thoracic spine at T7-T8 with no compromise to the spinal cord, and DDD of the cervical spine at C5-C6 and C6-C7.  The examiner noted that the Veteran gave a history of continuity of symptomatology with chiropractic treatments and self-medication.  The examiner also acknowledged that the Veteran's "onset of low back pain in the Military has been noted."  However, the examiner opined that the x-rays showed mild arthritic changes compatible to the Veteran's age and that it was "less likely that there [was] a nexus relationship to the Veteran's low back condition" and his military service, "despite the Veteran's subjective history of his ongoing back pain after discharge, which [the examiner did] not find credible."  Further, the examiner opined that it was not likely that the Veteran's cervical spine condition was related to his service because there was "absolutely no history to suggest this either from the medical record or from the Veteran."  The examiner noted that the Veteran's neck complaints began after service "with a 2005 Neurology visit suggesting onset of symptom was 2 months prior."  He found that the current x-ray changes were compatible with aging of the cervical spine.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for DJD of the thoracolumbar and cervical spines.  The Board acknowledges that VA treatment records confirm that the Veteran has been diagnosed with DJD and DDD of the thoracolumbar and cervical spine.

In connection with the Veteran's claim for service connection for DJD of the cervical spine, the Board notes that the Veteran's STRs are silent as to any treatment, diagnosis, or complaints of cervical problems while in service.  Specifically, the Board observes that the Veteran had on-going complaints for his mid-thoracic spine.  Further, he had numerous x-rays of his spine which were reviewed by physicians, orthopedic surgeons, and radiologists, none of whom found any abnormalities with the Veteran's cervical spine.  Relevant post-service treatment records reflect that the Veteran was first diagnosed with degenerative changes to the cervical spine in May 2005, 36 years after his discharge from service.  In addition, the Veteran stated in May 2005 that his neck pain had begun sometime in the past three weeks, and in June 2005, the Veteran again stated that his neck pain had begun some 60 days prior.  Thus, the Veteran lacks the in-service occurrence prong to establish service connection for DJD of the cervical spine.  See Caluza, 7 Vet. App. at 495-97.  

Turning to his claim for service connection for DJD of the thoracolumbar spine, the Board finds that it was not manifested within a year of the Veteran's separation from service, and therefore, may not be service connected on that basis.  Specifically, the Board notes that the Veteran was first diagnosed with DJD of the thoracolumbar spine in November 2009, 40 years after service.  See 38 C.F.R. § 3.307(a).  

Further, the Board acknowledges that there is conflicting medical evidence regarding a diagnosis for the Veteran's thoracolumbar spine while in service.  While evaluations of the Veteran's spine show impressions of mild left scoliosis in February 1968 and October 1968, examinations in May 1968, October 1968, February 1969, March 1969, and May 1969, note no abnormalities.  Likewise, physical examinations of the Veteran's spine are normal, except for some mild tenderness in May 1968, October 1968, February 1969, and May 1969.  Despite diagnoses of mild scoliosis and low back muscle strain, the physicians all opined that the etiology for the Veteran's back pain was unknown, and a psychiatric note in May 1969 diagnosed the Veteran with psychosomatic back pain.  Given the conflicting evidence in the STRs in regards to the Veteran's diagnosis for his mid-thoracic back pain, the Board finds that the Veteran had mild scoliosis and low back muscle strain while in service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

In addition, the Board finds the statements from the Veteran concerning his back pain and continuous self-treatment to be competent and credible.  The Board notes that the Veteran is competent to report symptoms observable to a layperson, such as pain.  See Jandreau, 492 F.3d at 1377.  In addition, the Veteran has been consistent in his iterations that his back pain started in Vietnam while he was lifting tin roofing to build huts.  Further, the Veteran has stated on numerous occasions that he has taken Tylenol and been to chiropractors to manage his pain since his discharge from service.  Thus, the Board concedes continuity of symptomatology from the date of service.

Nevertheless, the Board finds that there is no nexus between the Veteran's in-service mid-thoracic back problems and his current diagnosis of DJD of the thoracolumbar spine.  As stated above, the Board acknowledges the Veteran's contentions that he has had continuous low back pain, which he has treated with over-the-counter pain medication and chiropractic sessions.  However, while the Veteran is competent to report symptoms such as pain, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between his DJD of the thoracolumbar spine and his active military service.  Jandreau, 492 F.3d at 1377.  Thus, the Veteran's own assertions as to the etiology of his DJD of the thoracolumbar spine have little probative value.

The Board notes that despite the conflicting evidence in the STRs as to the diagnosis of the Veteran's low back pain, the examining physicians agreed that there was no etiology or pathology for his back pain.  In addition, the Board finds that the March 2010 VA examination and the May 2015 addendum provided probative opinions on the matter based on a complete review of the record.  In the March 2010 VA examination, the examiner took into consideration the Veteran's entire medical record and his statements, and opined that there was "no nexus to connect his current condition to the service from which he was discharged over 40 years ago."  Instead, he found that the Veteran's "diffuse osteoarthritis was related to his age as well as his obesity, as opposed to any specific event that occurred in the service."  His opinion was corroborated by the May 2015 VA examiner, who thoroughly reviewed the Veteran's STRs, VA treatment records, prior VA examinations, as well as the Veteran's statements.  The examiner noted the Veteran's self-reported history of continuous back pain and his treatment with over-the-counter medication and chiropractors, as well as the Veteran's "onset of low back pain in the Military."  However, the examiner opined that the medical evidence showed mild arthritic changes compatible to the Veteran's age, and that it was "less likely that there [was] a nexus relationship to the Veteran's low back condition" and his military service "despite the Veteran's subjective history of his ongoing back pain after discharge."

The Board finds compelling that, as discussed above, the only medical evidence of record providing opinions regarding any etiological relationship between the Veteran's DJD of the thoracolumbar spine-the March 2010 VA examination and the May 2015 addendum-are negative.  Therefore, the Board finds that the Veteran's DJD of the thoracolumbar spine was not caused by or the result of his active service.  See 38 C.F.R. § 3.303(a).

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the service connection claims.  The Veteran does not have DJD of the thoracolumbar or cervical spine traceable to disease or injury incurred in or aggravated during active military service.  Thus, the claims of service connection must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for degenerative joint disease (DJD) of the thoracolumbar spine is denied.

Entitlement to service connection for DJD of the cervical spine is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


